UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                            Senior Airman NICHOLAS G. ELWELL
                                    United States Air Force

                                              ACM S32285

                                             4 August 2015

         Sentence adjudged 7 November 2014 by SPCM convened at Joint Base
         Langley-Eustis, Virginia. Military Judge: Jeremy S. Weber (sitting alone).

         Approved Sentence: Bad-conduct discharge, confinement for 30 days, and
         reduction to E-2.

         Appellate Counsel for the Appellant: Lieutenant Colonel Joy L. Primoli.

         Appellate Counsel for the United States: Colonel Katherine E. Oler.

                                                  Before

                               ALLRED, TELLER, and DUBRISKE
                                   Appellate Military Judges

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                              under AFCCA Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.


              FOR THE COURT


              STEVEN LUCAS
              Clerk of the Court